Exhibit 10.1

 

FIRST AMENDMENT TO NON-QUALIFIED STOCK OPTION AGREEMENT

 

This First Amendment to the Non-Qualified Stock Option Agreement (the
“Amendment”) shall be made effective as of the __ day of _______ 2019, by and
between H.B. Fuller Company (the “Company”) and the undersigned Participant.

 

 

A.

Company and Participant entered into a Non-Qualified Stock Option Agreement
under the H.B. Fuller Company 2016 Master Incentive Plan dated October 20, 2017
(the “NQSO Agreement”). Capitalized terms not defined herein shall have the
definitions ascribed to them in the NQSO Agreement.

 

 

B.

The Company and the Participant now desire, by and through this First Amendment,
to amend the NQSO Agreement according to the terms set forth below:

 

NOW, THEREFORE, in consideration of the promises and mutual agreements set forth
below, the parties agree to amend the NQSO Agreement as follows:

 

 

 

1.

Paragraph 2(a) of the NQSO Agreement shall be deleted and replaced with the
following:

 

2.     Vesting and Term of Option.

 

(a)     If Participant remains continuously employed by the Company or an
Affiliate through January 31, 2021 (the “Measurement Date”), the Option Shares
that vest and become exercisable pursuant to this Section 2 will be determined
by reference to the Company’s 2020 Fiscal Year Adjusted EBITDA, as provided in
the table below:

 

 

2020 Fiscal Year Adjusted EBITDA

 

% of Option Shares

Vested

Below $___ million

 

0%

$___ million (threshold)

 

50%

$___ million (target)

 

100%

$____ million or above (superior maximum)

 

150%*

 

Note: Performance between threshold and superior maximum will be calculated on a
pro rata basis. Payout is calculated for each incremental increase in
performance (straight line interpolation). Fractional vested Shares will be
rounded down to the nearest whole Share.

 

* Maximum award is subject to the annual award limitation of 500,000 Shares
under the H.B. Fuller Company 2016 Master Incentive Plan.

 

 

--------------------------------------------------------------------------------

 

 

For purposes of this Section 2(a), “Adjusted EBITDA” means the adjusted net
income attributable to H.B. Fuller Company + interest expense + interest income
+ income taxes + depreciation + amortization. Adjustments include items as
publicly disclosed in the Company’s quarterly earnings release. In addition, the
target will be adjusted as follows:

       

1.

Acquisitions and divestitures will be excluded, based on the previous rolling 12
months EBITDA;

       

2.

Currency Adjustment: If the average for the Dow Jones USD worldwide currency
index (DXY) moves more than an established band of +/-3% (“the currency band”)
from the date of this Amendment, then the target will be adjusted by the
percentage change in the average value of the DXY in fiscal year 2020 versus the
DXY at the date of this Amendment.

 

The Option shall in all events terminate on October 20, 2027 or such earlier
date as prescribed herein.

 

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to be
effective as of the date first above written.

 

 

 

H.B. FULLER COMPANY

     

 

By: _________________________________

 

 

 

 

_____________________________________

Participant:

 

Date: _________________________________

 